Buchanan, J.
The plea of res judicata was properly sustained by the District Court.
*756The present suit is for damages against the principal and two sureties upon two several injunctions bonds given for the same iqjunotion in the oase of (?arrett v. Rioe, decided upon appeal in this court, at the May term, 1856, not reported.
The injunction issued in the suit of Garrett v. Rice, had for its object to stay the execution of a judgment in which Rioe was plaintiff, and Garrett defendant. Under the Act of 1831, the principal -and sureties in the injunction bond were made parties to said suit, and Rioe, the defendant therein, prayed, in his answer to the suit, for damages against the said principal and sureties.
The injunction was dissolved by judgment of this court on appeal; and wo declared, in the reasons for judgment, that we did not think it a case for the infliction of damages.
Our decree was silent on the subject of damages. This was equivalent to a rejection of the demand for damages, under the pleadings in that cause. Spencer v. Banister, decided this term, and cases there cited.
It is, therefore, adjudged and decreed, that the judgment of the District Court be affirmed with costs.